Citation Nr: 0532593	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  01-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
chronic acquired disorder of the right knee.  

2.  Entitlement to service connection for a back disorder 
with arthritis, including as secondary to right knee 
disability.  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues on appeal were originally before the Board 
in June 2004 when the new and material claim was denied and 
the back claim was remanded to cure a procedural defect.  The 
veteran appealed the Board's June 2004 denial of service 
connection for the right knee to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated April 
19, 2005, the Court vacated the Board's June 2004 denial of 
service connection for the right knee and remanded this 
matter to the Board for compliance with the instructions 
included in an April 2005 Joint Remand.  

The veteran testified at a Board videoconference hearing in 
September 2003.  The Veterans Law Judge who conducted that 
hearing is no longer employed at the Board.  The veteran was 
afforded the opportunity to testify at another Board hearing, 
but he indicated in a November 2005 communication that he did 
not want an additional hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In order to comply with the Joint Motion upon which the April 
2005 Court Order was based it is necessary to obtain the 
veteran's Social Security Administration records.  

The Board also notes that additional evidence has been 
received from the veteran since the June 2004 Board decision.

Additionally, at the time of the June 2004 decision, the 
Board also found that a December 2001 communication from the 
veteran was a timely notice of disagreement to the RO's 
action declaring the back disability claim to be moot.  The 
RO was directed to issue a statement of the case on the back 
issue, but it does not appear from the claims file that such 
action was undertaken.  

Accordingly, the issues on appeal are hereby REMANDED for the 
following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should then review the 
expanded record and determine if new and 
material evidence has been received to 
reopen the claim of service connection 
for a chronic acquired disorder of the 
right knee.  If so, the claim should be 
considered on the merits.  If the 
determination under either the new and 
material evidence analysis or a merits 
analysis is adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond. 

3.  With regard to his back disability 
claim, the veteran should be furnished an 
appropriate letter notifying him of the 
Veterans Claims Assistance Act of 2000 as 
required under 38 C.F.R. § 3.159 (2005).  
The RO should then furnish the veteran 
with a statement of the case regarding 
the veteran's claim of entitlement to 
service connection for a back disorder 
with arthritis, to include as secondary 
to a right knee disorder.  The RO should 
also advise the veteran of the need to 
timely file a substantive appeal if he 
desires appellant review of this issue.  

After completion of the above actions, the case should be 
returned to the Board for appellate review of all issues 
which may be in proper appellate status at that time.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

